DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9-18 and 20 are currently pending.  Claims 8, 19 and 21-23 have been cancelled. Claims 24-26 are new.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  Claims 9 and 10 depend from now-cancelled claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10 and 11-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over BILSØE (U.S. Pub. 2018/0098822) in view of LIU (U.S. 2018/0256286).
Regarding claim 1,
BILSØE teaches an instrument product comprising:
a medical hand instrument (see element 2 in fig. 2; also see [0067]), 
and
a radio frequency identifier (14 in fig. 2) on a surface of the medical hand instrument, the radio frequency identifier being readable from a distance away from the radio frequency identifier ([0028] teaches that the identification tag may be an RFID tag, such as a passive RFID tag. Alternatively or additionally, the identification tag may be an NFC tag, such as a passive NFC tag),
wherein the radio frequency identifier (14 in fig. 5) is at least partly covered with cover material (16) attached with adhesive material (30 in fig. 6) to the surface of the medical hand instrument (2) so that the adhesive material (4 or 14) is in contact with both the cover material (16) and the surface of the medical hand instrument (2),  and wherein the cover material (16 in fig. 5) constitutes a cover element comprising a cavity (see the cavity in fig. 8 as defined as the space between openings 20 and 22), the radio frequency identifier being located in the cavity (see figures 5 and 6) and the cover element being attached with the adhesive material to the surface of the medical hand instrument so that the cavity opens towards the surface of the medical hand instrument ([0079] FIG. 6 schematically illustrates a part of a medical instrument 2 with attachment of an identification tag 14 to a first part 4 comprising an attachment section 6. A first adhesive 32 is positioned between the identification tag 14 and the attachment section 6, such as between the second surface 30 of the identification tag 14 and the attachment section 6. The first adhesive 32 may be an adhesive substance, such as glue, such as an epoxy).
BILSØE fails to expressly teach that the adhesive material is dispensable in fluidic form prior to curing.
LIU teaches a medical hand instrument having a radio frequency identifier, a cover material and adhesive wherein the adhesive material is dispensable in fluidic form prior to curing ([0084] teaches curing of the adhesive).
Before the effective filing date of the invention, it would have been obvious to modify the instrument of BILSØE per the teachings of LIU, substituting a curable fluidic adhesive for the adhesives disclosed in [0079] of BILSØE, since such adhesives as known in the art as providing a consistent high-quality result. 

Regarding claim 2,
Liu teaches an instrument product according to claim 1, wherein the cover material is same material as the adhesive material (Fig. 7 teaches that tag 41 may include cover 47 and adhesive 43; [0109] teaches, in combination with [0112] that cover 47 and adhesive 43 may be the same material).

Regarding claims 3 and 4,
Liu teaches that at least 90% (as recited in claim 3) or 95% (as recited in claim 4) of surface area the radio frequency identifier is covered by the adhesive material (fig. 4 illustrates that 100% of the upper most surface area of the RFID tag is covered by adhesive 4).

Regarding claim 9,
BILSØE teaches that the cavity is dimensioned so that the cover element gets stretched in response to insertion of the radio frequency identifier in the cavity ([0085] teaches that the cover material 16 is pulled along the first part 4. The cover material 16 is pulled onto the attachment section 6 such that the attachment section 6 and the identification tag enter into the tube body, thus being interpreted by the Examiner as corresponding to at least, “the cover element gets stretched...”).

Regarding claim 10,
BILSØE teaches an edge portion of the cavity (defined as the space between openings 20 and 22) is provided with at least one claw section (see elements 24 and 26 in fig. 4b) for shape-locking the radio frequency identifier inside the cavity.

Regarding claim 11,
Liu teaches an instrument product according to claim 1, wherein a distance
(d) between the surface of the medical hand instrument and the radio frequency identifier is less than 1 mm (at least figure 5 teaches that tag 21 is positioned flush with surgical instrument body 12, thus corresponding to “less than 1 mm”).

Regarding claim 12,
Liu teaches that the radio frequency identifier is a ceramic radio frequency identifier tag ([0110] teaches that the RFID tag may be a ceramic tag).

Regarding claim 13,
Liu teaches that the surface of the medical hand instrument is a metal surface ([0110] teaches use with different surgical instruments of different materials).

Regarding claim 14,
Liu teaches that the surface of the medical hand instrument is a surface of an elongated element of the medical hand instrument (see element 2 in figs. 3(a) and 3(b)), and the radio frequency identifier (1a) is located substantially in a middle area of the elongated element of the medical hand instrument (as shown in figs. 3(a) and 3(b)).

Regarding claim 15,
Liu teaches that the radio frequency identifier (1a in fig. 3a) has an elongated shape and a longitudinal direction of the radio frequency identifier is substantially parallel with a longitudinal direction of the elongated element of the medical hand instrument (as shown in fig. 3(a)).


Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BILSØE (U.S. Pub. 2018/0098822) in view of LIU (U.S. 2018/0256286) and further in view of MORTENSEN (U.S. 2016/0296299).
Regarding claim 5,
	BILSØE and LIU teaches an instrument product according to claim 2, but fails to expressly teach that a shape of a surface of a portion the adhesive material covering the radio frequency identifier is at least partly determined by a mold element.
MORTENSEN teaches that a shape of a surface of a portion the adhesive material covering the radio frequency identifier is at least partly determined by a mold element ([0125]-[0128] teaches a mold 12 which shapes an adhesive substance 16 placed onto tag 4, tag 4 being attached to a solid surface (e.g., medical hand instrument)).
Before the effective filing date of the invention, modify the instrument of BILSØE and LIU per the teachings of Mortensen such that a mold element is utilized to shape a portion of the adhesive material for the purpose of providing a protection to the identification tag wherein the achieved shape of the cover surface is smooth and without irregularities which may tear plastic gloves.

Regarding claim 6,
Mortensen teaches that the instrument product comprises the mold element (see figures 3-5).



Regarding claim 7,
Mortensen teaches an instrument product according to claim 5, wherein the surface whose shape is at least partly determined by the maid element constitutes a part of an | outer surface of the instrument product (see figs. 6-8 which teach that the cured shape of the adhesive forms a hard-smooth outer surface for the instrument; also see [0133] and [0135]).

Allowable Subject Matter
Claims 16-18, 20 and 24-26 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689